Title: To Alexander Hamilton from Nathan Rice, 8 October 1799
From: Rice, Nathan
To: Hamilton, Alexander


My General
Worecester [Massachusetts] Octr. 8th. 1799

I am thus far on my way to Oxford in compliance with the instructions contained in your favour of the 17th. ult. I had agreed for the use of the land & the wood at the price I mentioned electional with Government to take it or not. The owner was then averse to selling the soil—perhaps I shall now be able to agree with him for the soil.
I trust it is your intention that on my compleating the contract I should immediately move on my Regiment without waiting a particular direction therefor from you as the season is so far advanced. Your directions will arrive by the time, or probably before they can be on the Ground.
If the 15th and 16th. Regiments are to be united with mine for the Winter, is it not necessary they should be under marching orders as soon as possible considering the great distance some parts of them are from Oxford. I do not consider myself autherised to give them any directions without your special autherity. I will do myself the honor of writing you immediately on my return from Oxford. In the Mean Time am with the highest respect your obt Serv
N: Rice
General Hamilton

